                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


JULIAN EARL,                                  )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 19-1253-JDT-cgc
                                              )
JACKSON GENERAL HOSPITAL,                     )
                                              )
       Defendant.                             )


      ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER IN FORMA
           PAUPERIS AFFIDAVIT OR PAY THE CIVIL FILING FEE


       On October 24, 2019, Plaintiff Julian Earl, a former inmate at the Madison County

Criminal Justice Complex in Jackson, Tennessee, filed a pro se civil complaint and a

motion for leave to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued an

order on October 28, 2019, directing Earl to submit either the entire $400 civil filing fee or

a copy of his inmate trust account statement, as required by the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) Earl submitted his trust account

statement on November 8, 2019. (ECF No. 5.) On November 13, 2019, Earl informed the

Clerk that he is no longer incarcerated and provided his new address. (ECF No. 6.)

       Under the PLRA, a prisoner bringing a civil action must pay the full filing fee of

$350 required by 28 U.S.C. § 1914(a). While the statute provides the prisoner the

opportunity to make a “downpayment” of a partial filing fee and pay the remainder in
monthly installments, in this case Earl was released before the fee was assessed under the

PLRA. Under these circumstances, “the obligation to pay the remainder of the fees is to

be determined solely on the question of whether the released individual qualifies for pauper

status.” McGore v. Wrigglesworth, 114 F.3d 601, 613 (6th Cir. 1997), partially overruled

on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

       Earl is ORDERED to submit, on or before December 5, 2019, either a properly

completed and signed non-prisoner in forma pauperis affidavit or the $400 civil filing fee.1

The Clerk shall mail Earl a copy of the non-prisoner in forma pauperis affidavit form along

with this order.

       Failure to comply with this order in a timely manner will result in the dismissal of

this action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for

failure to prosecute.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




       1
        The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an administrative fee of $50 for filing any civil case.

                                                 2
